IN THE SUPREME COURT OF IOWA
                              No. 15–1502

                         Filed November 10, 2016


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

DAVID A. MORSE,

      Appellant.



      On appeal from the report of the Grievance Commission of the

Supreme Court of Iowa.



      Attorney appeals from the findings of the grievance commission

that he violated rules of the Iowa Rules of Professional Conduct and its

recommendation that he receive a public reprimand.            LICENSE

SUSPENDED.



      Michael J. Carroll of Coppola, McConville, Coppola, Carroll,

Hockenberg & Scalise, P.C., West Des Moines, for appellant.



      Tara van Brederode and Elizabeth Quinlan, Des Moines, for

appellee.
                                     2

WATERMAN, Justice.

      This attorney disciplinary case arises from a lawyer’s missteps that

resulted in the dismissal of an appeal. His clients disputed the amounts

their business owed to the plaintiffs in a mechanic’s lien action and went

to trial against his advice.    The clients were disappointed in the trial

outcome and chose to appeal but fell behind in paying his legal fees. The

court reporter insisted on an advance payment of $1400 to prepare the

trial transcript required for the appeal, and the clients tendered that

amount to the lawyer. The lawyer failed to pay the court reporter. Seven

weeks later, our court granted the appellees’ motion to dismiss the

appeal after extended deadlines to file the transcript were missed. The

lawyer applied the $1400 against the fees his clients owed him,

prompting the ethics complaint prosecuted by the Iowa Supreme Court

Attorney Disciplinary Board. The Grievance Commission of the Supreme

Court of Iowa found the attorney violated several disciplinary rules and

recommended a public reprimand. On our de novo review, we conclude

the attorney violated several rules and suspend his license to practice

law for thirty days.

      I. Background Facts and Proceedings.

      David Morse has practiced law since 1989.               He works in

Des Moines,    primarily   on    debtor/creditor   matters,   bankruptcies,

mechanic’s liens, commercial litigation, family law, and criminal law.

Morse also handles appeals.      In early 2012, Morse took over cases of

attorney Jerrold Wanek, who had died unexpectedly. This disciplinary

complaint arises from Morse’s representation of one of Wanek’s former

clients.

      A. The Stephenson Representation. Dennis and Patricia (Patty)

Stephenson own Stephenson Construction, LLC, which builds spec
                                      3

homes in central Iowa. The Stephensons retained Wanek to attempt to

settle     debts    with   several   subcontractors:   Stenberg    Concrete

Construction; Ames Plumbing Services, Inc.; and Ames Heating &

Cooling, Inc.      Wanek obtained a settlement with Stenberg, but Wanek

died before resolving the remaining disputes. Ames Plumbing filed a lien

for $5937, and Ames Heating filed a lien for $7733. The Stephensons

retained Morse in March 2012 to represent them when those creditors

sought to foreclose these mechanic’s liens on a spec home. Patty was

Morse’s primary contact because she kept the books.

         The Stephensons paid Morse a $2500 retainer. Morse emailed the

Stephensons a fee agreement that stated in part,

         Attorney may off-set any outstanding balance owed to
         Attorney under the terms of this contract. In addition,
         pursuant to Iowa Code § 602.10116, Attorney has certain
         lien rights for a general balance of compensation upon: . . .
         Money in the attorney’s hands belonging to a client . . . .

Patty acknowledged receiving this fee agreement, but no signed copy is in

the record.

         Morse explored settlement with the creditors, but the Stephensons

limited his settlement authority.     The Stephensons argued they owed
Ames Plumbing nothing but recognized they owed money to Ames

Heating. Morse obtained an offer to settle with Ames Heating for $6150,

but the Stephensons refused to pay more than $5000. Morse advised

the Stephensons to settle with the lienholders because if they lost at trial

they could be liable for the lienholders’ attorney fees. The Stephensons

chose to go to trial against his advice.           Morse represented the

Stephensons during the two-day bench trial in May. The Stephensons

contested whether either lienholder had substantially performed its

subcontract and presented evidence of their payments.
                                    4

      On July 6, the district court entered judgment against the

Stephensons on both liens. The district court expressly found some of

the Stephensons’ testimony not credible.      In its findings of fact, the

district court found the Stephensons had not paid for any work done by

Ames Plumbing and owed it $3192 plus $1500 for attorney fees, totaling

$4692. Yet in an apparent math error or discrepancy, the court entered

judgment in favor of Ames Plumbing for $6400 ($4900 for payment due

on the contract and $1500 in attorney fees)—$1708 more than stated in

the court’s factual findings.   The district court also found that Ames

Heating   had   substantially   performed   its   contract   and   that   the

Stephensons owed that entity the full amount of its mechanic’s lien—

$7733.63. The district court found Ames Heating’s reasonable attorney

fees were $5580 and entered judgment for $13,313.63.

      Morse emailed a copy of the court’s decision to the Stephensons

within three days and asked them to contact him to “discuss what next

steps can/should/ought to be taken.” Patty promptly replied that she

was upset with the ruling because she felt the judge had disregarded

evidence that the Stephensons had paid $1900 to Ames Plumbing. She

also noted that “[t]he pages don’t say what the conclusion says.” Morse

reviewed the ruling with the Stephensons and discussed their options.

He mentioned that they could file a motion to reconsider or appeal. The

Stephensons decided to appeal. Morse explained that his retainer for the

appeal would be $1750 and the Stephensons would be required to pay

for the transcript, and the Stephensons agreed to pay both.               The

Stephensons also still owed Morse $2851 in fees for the trial.            On

July 23, Morse asked the Stephensons to get current with their overdue

payments to him.    Patty promised to pay half the outstanding bill the

next week and the balance the week of August 11.
                                            5

       On August 3, Morse informed the Stephensons that he had filed

the notice of appeal. His email indicated that he had received a partial

payment and expected to be paid in full by August 11. On August 8,

Morse filed the combined certificate and paid the $150 filing fee.                    The

combined certificate incorrectly stated that “[f]inancial arrangements

have been made with the reporter.” Morse had not spoken with the court

reporter, Pamela Hayes, who did not receive a copy of the combined

certificate.

       On August 30, Patty emailed Morse and explained the Stephensons

had some unexpected expenses from equipment breakdowns, so they

were unable to pay him.            Patty promised to pay Morse the week of

September 10. That did not happen. On December 5, the supreme court

clerk issued a notice of failure to timely file transcript. The next day,

Hayes filed an application for an extension of time, stating that she never

received a copy of the combined certificate.               Hayes wrote Morse and

requested a $1400 deposit before beginning work on the transcript.

Hayes stated she believed it would take up to forty days to complete the

transcript.     Morse emailed the Stephensons on December 6 to inform

them that they owed the court reporter $1400 for the transcript.                      We

granted Hayes’s requested extension on December 11 and ordered the

Stephensons to pay the court reporter within ten days. 1                              On


       1The   December 11 order stated,
              This matter comes before the court upon court reporter Pamela
       Hayes’s application for an extension of time to file transcripts. Upon
       consideration, the application is granted. Counsel for appellant shall
       ensure that court reporter Hayes is paid within 10 days of this order, and
       court reporter Hayes shall file the transcript within 50 days of this order.
Today, our orders are more detailed and state that the appeal will be dismissed if the
court reporter is not timely paid. Below is text of a recent extension order:
              This matter comes before the court upon an application for
       extension of time to file the transcript filed by court reporter . . . , who
                                           6

December 12, Morse sent the Stephensons a letter to inform them that

he would not advance the cost of the transcript and asked them to send

a check for $1400 payable to Pamela J. Hayes. On December 26, five

days after our court-imposed payment deadline, Morse sent a follow-up

letter with the same instructions.          Patty responded by letter that day

stating,

      I have tried to get to our bank to get a cashier check but we
      are working out of town & I never get there before they close.
      I am sending the $1,400 in check form[. I]t actually might
      be faster for the money for [the] clerk. Also a check for
      $500.00 to you and in 2 weeks I will send a large amount for
      you.

Patty emailed Morse on December 30 that she had sent a “1,400 dollar

check for the court and 500 for you.” She said she had been injured in a

fall, they were working out of town, and she was unable to go to the bank

when it was open. She hoped to catch up on the billing by the end of

January or early February “if [her husband and she] stay[ed] healthy.”

She thanked Morse for working with them.

      Morse received the checks on January 4, 2013. Both were payable

to Morse. The memo line for the $500 check stated it was for “our bill”

and the $1400 check was “for copies.” Morse emailed Hayes accurately

indicating that he had received the $1400 check from his clients and
____________________________________
      reports that she is unable to file the ordered transcription because
      adequate payment arrangements have not been made.
              The filing of a combined certificate is considered a professional
      statement by counsel that the transcript has been ordered in good faith
      and that no arrangements have been made or suggested to delay the
      preparation and that payment will be made in accordance with the rules.
      See Iowa R. App. P. 6.804(2). Therefore, within 10 days of this order,
      appellant shall pay court reporter . . . her required deposit. If payment is
      timely made, court reporter . . . shall have [forty days] to complete and
      file the transcript. If payment is not made by this deadline, court
      reporter . . . shall file a statement with this court indicating the same,
      and the appeal will be dismissed for failure to comply with the appellate
      rules.
                                   7

inaccurately stating that it was in the mail to her. The same day, Morse

emailed Patty noting the $1400 check was made out to him rather than

to the court reporter and was deposited into his trust account instead of

sent on to Hayes.

      On January 8, Hayes filed a notice informing our court that she

had not received the deposit Morse had promised to send.          Hayes

indicated that she would start working on the transcript as soon as she

received the deposit and would keep the court informed of the status of

the transcript.   The next day, Morse’s firm submitted a check request

form to its bank for $1400 to be made out to Pamela Hayes for the

transcript. That check inexplicably was not cut until January 31 and

never was forwarded to Hayes.

      Meanwhile, on January 10, Ames Heating moved to dismiss the

appeal for failure to file a transcript. On January 14, the bank notified

Morse that the Stephenson’s $500 check had been returned for

insufficient funds. Morse received no such notice as to the $1400 check

and made no inquiry to determine whether it had cleared his bank. On

January 18, Morse filed a resistance to motion to dismiss and motion to

withdraw.   In that filing, Morse explained that the Stephensons were

required to pay for the costs of the appeal.     Morse stated that the

Stephensons had failed to pay the costs, despite their assurances that

their payment obligations would be met. Morse acknowledged that he

had received a check “intended to pay the $1400 transcript deposit.”

However, he stated that the $1400 check was payable to him, so he had

deposited the check into his Interest on Lawyer Trust Accounts (IOLTA)

account to ensure it cleared before he paid the reporter.    His motion

stated, “On 18 January 2013 the undersigned received notice that one or

more of the checks received from Appellants on 4 January 2013 had
                                      8

been returned [not sufficient funds].” He said that because of this, he

was “currently still not in a position to tender the $1400 check to the

Court Reporter for the advance deposit.”          Morse also requested “a

reasonable extension of time to find replacement counsel to prosecute

this appeal for [the Stephensons], to tender the sums necessary to obtain

the transcript, and then file their page proof brief.”

      The same day, Morse emailed the Stephensons a copy of the filing.

Morse stated that he was “awaiting word on whether or not the $1400

check that was supposed to be made out to the court reporter but which

was made out to me instead bounced as well.” He reminded them that

he had been patient with them regarding their financial hardships, but

he indicated that he would not be able to represent them going forward.

Morse informed them that he could dismiss the appeal to avoid incurring

additional costs and that they could consent to his withdrawal (or not)

and also asked if the $500 check would clear.            Patty replied on

January 23 that she wanted Morse to pursue the appeal.                Patty

expressed confusion as to why the transcript was not being prepared

because she said the “1400 dollars cleared back on the 7th of January.”

      On January 24, Ames Plumbing joined Ames Heating’s motion to

dismiss.   The next day, Morse reminded Patty of the amounts owed,

stating,

      I asked you to send me a check for $1400 made payable to
      the court reporter as she was requiring the downpayment to
      prepare the transcript—i.e. she types up the verbatim
      statements made during the trial—Instead you sent me two
      checks made payable me. One for $1400 and the other for
      $500. I had to deposit those into my trust account before
      sending a check to the court reporter and had to wait to see
      if they cleared. One did not. The other one apparently did. I
      notified you of the NSF check immediately upon receiving
      notice from my bank.
                                    9

Patty responded on January 26 that the $500 check would clear if it was

deposited after January 29, and she would send a cashier check for the

balance of Morse’s bill for his fees on February 4 and $2125 on February

11. Those promises were not kept.

     On January 31, Morse’s firm received from its bank the requested

check for $1400 payable to Hayes but failed to send it on to her. On

February 8, Morse received $1000 in a money order from the

Stephensons.    Morse accepted the money but sent a letter on

February 12 informing them that he refused to proceed with the appeal.

     On February 21, our court granted the appellees’ motion to

dismiss the appeal. Our order stated,

     The court reporter filed a notice on January 8th that she had
     yet to receive payment for the transcript. The resistance filed
     by appellants’ counsel indicates that counsel received a check
     from appellants on January 4th for the transcript deposit, but
     the check was returned for insufficient funds.          As of
     January 18th, the date the resistance was filed, it appears
     no payment has been made to the court reporter and no
     transcript is being prepared.

(Emphasis added.)    Upon receipt of that order, Patty emailed Morse

noting the $1400 check “was cashed from my bank on the fourth of

January.” She asked why the court had incorrect information and asked

what happened with that money. Morse made no effort to reinstate the

appeal or correct the record. On February 27, Morse told his partner to

void the check for Hayes and to “apply the $1,400.00 towards the

outstanding balance owed to our fees.” Morse wrote the appellees the

same day to inform them that the Stephensons wished to pay off their

judgments.

     On March 4, Patty emailed Morse to request return of their $1400

check intended for the court reporter.   Morse replied on March 7 and

refused to refund the $1400 before receiving payment for his fees. Morse
                                         10

informed Patty that the $1400 was still in his trust account. He asserted

the Stephensons owed him $1725. He stated that he would exercise his

lien rights under Iowa Code section 602.10116(2) (2013), which states,

“An attorney has a lien for a general balance of compensation upon . . .

[m]oney in the attorney’s hands belonging to a client.” Morse stated that

he would rely on that provision to apply the $1400 against their balance

at the time of their next billing cycle. Patty replied the same day and

characterized Morse’s actions in holding the $1400 in the trust account

as “holding the money for ransom.”            She wrote that she was angry

because Morse previously had time to pay for the transcript to keep the

appeal alive.

      On March 8, Morse informed Patty that he had applied the $1400

to the Stephensons’ outstanding balance for his fees.              Patty emailed

Morse five days later to express her “disagree[ment] with what [Morse]

ha[d] done here because [applying the $1400 to their bill] was not the

purpose for that money.” She stated that she felt powerless to change

the outcome.

      On March 15, Patty called Morse and asked him to apply the

$1400 against the Ames Plumbing judgment. He refused and reminded

her that she still owed him $322 for his fees after the $1400 was applied.

Morse, however, assisted Patty with the paperwork to satisfy the

judgments. The next month, Dennis filed the ethics complaint resulting

in this proceeding.

      B. Disciplinary Proceedings. On December 18, 2014, the Board

filed its complaint against Morse alleging that he violated Iowa Rules of

Professional    Conduct      32:1.3    (due   diligence),    32:1.15(d)    and   (e)

(safekeeping    property),   and      32:8.4(d)   (conduct   prejudicial   to    the

administration of justice). On January 30, 2015, Morse filed his answer,
                                    11

admitting most of the factual allegations.       Morse, however, denied

knowing the $1400 check had cleared the bank on January 7, 2013. He

admitted that he had told the court reporter the check was on its way,

but contended that at the time “he was of the impression that the $1400

check was made payable to the Court Reporter as requested” rather than

to him. He denied violating any disciplinary rules.

      The commission conducted an evidentiary hearing on May 8. On

September 8, the commission filed its findings of fact, conclusions of law,

and recommendations. The commission determined Morse’s handling of

the $1400 check violated rules of professional responsibility 32:1.3,

32:1.15(d) and (e), and 32:8.4(d).       The commission recommended a

public reprimand.

      II. Scope of Review.

      We review disciplinary proceedings de novo.       Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Weiland, 862 N.W.2d 627, 634 (Iowa 2015). “The

Board must prove attorney misconduct by a convincing preponderance of

the evidence, a burden greater than a preponderance of the evidence but

less than proof beyond a reasonable doubt.” Id. at 634–35. “We give the

commission’s findings and recommendations respectful consideration,

but we are not bound by them.” Id. at 635.

      III. Ethical Violations.

      Morse’s answer to the Board’s complaint admitted most of the

factual allegations.   “Factual matters admitted by an attorney in an

answer are deemed established, regardless of the evidence in the record.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Silich, 872 N.W.2d 181, 188

(Iowa 2015) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Nelson,

838 N.W.2d 528, 532 (Iowa 2013)). Morse denied that he knew or should

have known the $1400 check for the transcript had cleared on January 7
                                      12

and that the emails presented by the Board were complete and reflected

his communications with the Stephensons.           Morse denied that his

conduct violated any ethical rules.

      Upon our de novo review, we find Morse and his clients understood

the $1400 check he received January 4, 2013, was to pay for the trial

transcript.   Morse never forwarded that payment to Hayes, despite

receiving the $1400 check seven weeks before we dismissed the appeal

for failure to file the transcript. He had ample time to verify the $1400

check had cleared.     We conclude Morse violated all four disciplinary

rules. Lawyers are not required to advance costs and may withdraw from

a case on grounds of nonpayment subject to the provisions of rule

32:1.16.   See Iowa R. Prof’l Conduct 32:1.16(b)(5), (c), (d).   But Morse

crossed the ethical line by pocketing his clients’ $1400 payment intended

for the court reporter—resulting in dismissal of the appeal his clients had

chosen to file.

      A. Safekeeping Property.        The commission found that Morse

violated two rules regarding safekeeping property. First, the commission

found Morse violated rule 32:1.15(d), which states,

      Except as stated in this rule or otherwise permitted by law or
      by agreement with the client, a lawyer shall promptly deliver
      to the client or third person any funds or other property that
      the client or third person is entitled to receive and, upon
      request by the client or third person, shall promptly render a
      full accounting regarding such property.

Id. r. 32:1.15(d).   This rule required Morse to forward the $1400 his

clients paid for the transcript to Hayes, the court reporter.

      Morse responds that his fee agreement takes his actions outside of

this rule based on the phrase “[e]xcept as stated in this rule or otherwise

permitted . . . by agreement with the client.”      Id.   Morse claims the
                                    13

following provision in his fee agreement justified claiming the $1400 for

fees:

        Attorney may off-set any outstanding balance owed to
        Attorney under the terms of this contract. In addition,
        pursuant to Iowa Code § 602.10116, Attorney has certain
        lien rights for a general balance of compensation upon . . .
        Money in the attorney’s hands belonging to a client . . . .

The problem for Morse is that his clients never agreed he could use the

$1400 to pay his fees.     To the contrary, Morse and the Stephensons

understood that the $1400 was to pay for the transcript for their appeal.

This understanding superseded the general lien provision in the fee

agreement. See Seneca Waste Sols., Inc. v. Sheaffer Mfg. Co., 791 N.W.2d
407, 412–13 (Iowa 2010) (discussing contract modification).

        We addressed attorney liens in Committee on Professional Ethics &

Conduct v. Nadler, 445 N.W.2d 358, 361 (Iowa 1989). Nadler negotiated

a settlement on his client’s behalf with a credit union to avoid the

repossession of the client’s vehicle. Id. His client gave him the money for

the settlement but was unable to pay Nadler’s attorney fees. Id. Nadler

retained the settlement funds, claiming an attorney’s lien under Iowa

Code section 602.10116. Id. The commission found Nadler’s retention of

the settlement fund “breached his ethical duty to honor his contract of

employment with [his client], and to take no action that would prejudice

or otherwise impede the lawful objectives of his client.” Id. We agreed.

Id. We noted “it is unthinkable that a lawyer would satisfy a fee bill out

of funds entrusted by a client for the express purpose of settling a

lawsuit.”   Id.   We adopted the general rule that “[p]roperty or funds

delivered for a special purpose by a client to his attorney cannot

constitute the subject matter of a retaining lien in favor of such

attorney.” Id. (alteration in original) (quoting 7A C.J.S. Attorney & Client
                                     14

§ 377, at 745 (1980)). “[A]n attorney cannot allow a fee claim to conflict

with the lawyer’s obligation as a trustee . . . .” Id. Nadler is instructive

here.

        The Stephensons sent Morse the $1400 payment for a special

purpose—to pay for the trial transcript needed for their appeal. Morse

failed to forward the money to the court reporter for seven weeks before

the case was dismissed.       This violated the Stephensons’ reasonable

expectations that their $1400 payment would go to the court reporter.

We agree with the commission and Board that Morse violated rule

32:1.15(d) by failing to promptly forward the funds to Hayes. Morse’s

inaction resulted in dismissal of the appeal and thereby thwarted the

special purpose for which the funds were tendered. We decline to reward

his misconduct by allowing him to assert his lien against funds tendered

for a special purpose he thwarted.

        The Board relies on State ex rel. Oklahoma Bar Association v.

Cummings, 863 P.2d 1164 (Okla. 1993).           In Cummings, the client

advanced $500 for the cost of a deposition that was later canceled. Id. at

1166–67. The lawyer argued the special purpose no longer existed and

asserted her lien rights to collect that money for her fees. Id. at 1170.

The Oklahoma Supreme Court rejected her lien claim, stating,

        It matters not that the “special purpose” comes to an end
        while the funds are in a lawyer’s hands. It is enough that
        the money was originally designated for a “specific
        purpose[.”]   When entrusted with money for a specific
        purpose a lawyer must not allow his claimed fee for services
        rendered to conflict with his duties as a fiduciary.

Id. at 1170–71.

        A contrary rule would invite lax behavior by lawyers holding
        property or monies designated for a specific purpose. A
        lawyer could intentionally schedule a deposition, take the
        client’s expense money, cancel the deposition and then claim
                                    15
      that because the purpose no longer exists, he is entitled to
      the funds. The return of expense funds should not be
      affected by some extraneous event, such as the dismissal of
      a lawsuit. A lawyer’s fiduciary obligation continues until the
      property has either been returned to the client or an
      agreement reached for its disposition.

Id. at 1171 n.32. We agree with this reasoning. We favorably cited an

analogous decision in Nadler. 445 N.W.2d at 361 (citing Fla. Bar v.

Bratton, 413 So. 2d 754, 755 (Fla. 1982) (per curiam)). In Bratton, the

client provided funds for a bond in a foreclosure proceeding. 413 So. 2d

at 754. When the bond was released, the lawyer asserted his lien against

the funds. Id. The Florida Supreme Court held the funds entrusted to

the lawyer for a special purpose were not subject to the attorney lien and

should have been returned to the client even after that purpose ended,

regardless of any claim for past due fees. Id. at 755. Similarly, under

this precedent, Morse could not assert his attorney lien against the

$1400 even after the special purpose for which it was paid no longer

existed.   We therefore hold that the dismissal of the appeal through

Morse’s inaction did not permit him to claim a lien against the $1400 his

clients had tendered to pay for the transcript.

      Second, the commission found Morse violated rule 32:1.15(e),

which requires a lawyer “in possession of property in which two or more

persons (one of whom may be the lawyer) claim interests” to keep the

property separate “until the dispute is resolved.” Iowa R. Prof’l Conduct

32:1.15(e). When there is a disagreement over who gets the money, “the

lawyer must keep ‘the disputed portion of the funds . . . in a trust

account and the lawyer should suggest means for prompt resolution of

the dispute, such as arbitration.’ ” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Rhinehart, 827 N.W.2d 169, 181–82 (Iowa 2013) (quoting Iowa R.

Prof’l Conduct 32:1.15 cmt. 3).    Morse and his clients disagreed over
                                          16

disposition of the $1400 intended to pay for the transcript.                  After

learning their appeal had been dismissed, the Stephensons instructed

Morse to return the $1400 or pay the judgment creditor. They objected

to his applying that sum against the fees they owed after his failure to

pay Hayes caused the dismissal of their appeal. This pending dispute

precluded him from simply applying the $1400 against his overdue fees

over his clients’ objection.

       Rhinehart     is    instructive.        Richard   Rhinehart     represented

homeowners      in   a     construction-defect     lawsuit   against    a   general

contractor, an insurance company, and roofing subcontractor.                 Id. at

174. Rhinehart initially was hired at an hourly rate but later agreed to

proceed on a contingent-fee basis with the amount he already collected

for hourly charges to be deducted from his percentage. Id. His clients

rejected a $400,000 settlement offer and proceeded to trial against

Rhinehart’s advice. Id. The jury awarded his clients only $33,280. Id.

The controlling fee agreement mandated that the one-third contingency

fee—$11,082—was to be reduced by $10,633 in hourly fees paid

previously.    Id. at 174–75.     Rhinehart nonetheless retained the entire

$11,082, blaming his clients’ intransigence.             Id. at 175.   Rhinehart’s

clients objected.    Id.   Rhinehart returned the disputed fees over three

years later. Id.

       We concluded “Rhinehart violated this rule in every respect.” Id. at

182.   “In the face of this dispute, rather than keeping the fees in a

separate account until the dispute was resolved as is required under the

rule, Rhinehart paid the fees out to himself.” Id. We rejected Rhinehart’s

assertion that his clients’ refusal to discuss the issue entitled Rhinehart

to collect the fee. Id. Rhinehart failed to make any effort to resolve the

dispute. Id.
                                       17

      Similarly, Morse’s emails acknowledge that his clients disputed

how the $1400 should be applied, but he unilaterally chose to pay

himself.      He argues there was no true “dispute” because his fee

agreement stated that he was entitled to apply a client’s money towards

his outstanding balance. We disagree. Morse was obligated under rule

32:1.15(e) to keep the funds in his trust account pending resolution of

the dispute. He instead acted as judge and jury to resolve the dispute in

his own favor. We determine Morse violated rule 32:1.15(e).

      B. Due Diligence.        Rule 32:1.3 states, “A lawyer shall act with

reasonable diligence and promptness in representing a client.” Iowa R.

Prof’l Conduct 32:1.3. This rule sanctions neglect. Silich, 872 N.W.2d at

188–89.     “A violation of this rule arises not from inadvertent acts or

omissions or from missing a single deadline, but from consistently failing

to perform functions required of an attorney or from repeatedly missing

deadlines.”       Iowa Supreme Ct. Att’y Disciplinary Bd. v. Conroy, 845
N.W.2d 59, 64 (Iowa 2014). A lawyer violates this rule when he or she

consistently fails to perform the obligations that the lawyer has assumed

or consciously disregards the responsibilities the lawyer owes to the

client. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d
96, 102 (Iowa 2012).

      Morse did not inadvertently miss a deadline. Rather, he chose a

course of action contrary to his obligation of diligence. He received two

specific warnings from our court: the default notice and the order

extending the deadline to file the transcript. His clients then tendered

the $1400 advance payment for the transcript required by the court

reporter.     Morse intentionally withheld those funds from the court

reporter    for    another   seven   weeks—well   past   the   court-imposed
                                     18

deadline—resulting in our subsequent order dismissing the appeal. The

commission found Morse’s conduct violated rule 32:1.3. We agree.

       Morse relies on our precedent holding a lawyer who failed to pay

for a transcript did not commit neglect in violation of our former Iowa

Code of Professional Conduct for Lawyers DR 6—101(A)(3).               See

Van Ginkel, 809 N.W.2d at 102 (“[W]e have typically cited cases under

DR 6-101(A)(3) as precedent for the interpretation and application of rule

32:1.3 . . . .”).   In Iowa Supreme Court Attorney Disciplinary Board v.

Wright, Robert Wright represented Samantha Brown in an appeal of a

child custody dispute. 758 N.W.2d 227, 228 (Iowa 2008). Brown had

failed to pay for Wright’s services in the district court.     Id.   Wright

contacted the court reporter to get an estimate of the cost to prepare the

trial transcript. Id. The court reporter required prepayment before she

would prepare the transcript.      Id.    Brown said she would attempt to

borrow the money. Id. at 228–29. Wright prepared and filed a combined

certificate. Id. at 229. The combined certificate contained a professional

statement that “payment for the transcript will be made.” Id. The court

reporter never received the combined certificate or payment, so the clerk

of our court notified Wright that the appeal would be dismissed for want

of prosecution if the default was not cured within fifteen days.        Id.

Brown told Wright that she could not pay, but she would continue to

save up the money. Id. Wright remained in contact with Brown, but he

never paid for the transcript, and the appeal was dismissed. Id.

       We found that Wright did not neglect Brown’s interests by failing to

pay for the transcript.     Id. at 230.    Wright’s course of conduct was

intended to promote his client’s interests:

       Wright spoke with Brown on several occasions after filing the
       combined certificate, monitoring whether she had raised the
       funds to pay for the transcript. He wanted to proceed with
                                          19
         his client’s appeal, but was unwilling and not contractually
         obligated to advance the cost of the transcript. Brown
         attested in an affidavit it was her failure to pay for the
         transcript, not Wright’s actions, that prevented her from
         proceeding with the appeal. . . . Wright in fact protected
         Brown’s interest by commencing and maintaining the appeal
         notwithstanding her failure to pay his fee as she had agreed,
         and by allowing her time . . . to raise the funds to pay for the
         transcript.

Id. 2

         We similarly found no violation of the rule requiring diligence in

Weiland, 862 N.W.2d at 636. Kenneth Weiland represented a client who

was unable to pay for the funds for the appellate filing fee or transcript.

Id. at 634. Weiland advanced the filing fee but asked his client to pay for

the transcript.     Id.   His client never paid for the transcript, and the

appeal was dismissed for failure to comply with the appellate rules. Id.

at 632. Weiland testified that he did not dismiss the appeal before the

deadline because he hoped his client would come up with the money. Id.

at 634. We held Weiland’s conduct did not constitute neglect because

“Weiland attempted to protect the interests of his client by commencing

and maintaining the appeal, advancing [his client] funds for the filing fee,

and allowing [his client] time to raise funds for the transcript.”                Id. at

636. 3

         Wright and Weiland are distinguishable because the Stephensons

sent Morse a $1400 check specifically to pay for the transcript.                     He

received that check seven weeks before the appeal was dismissed for

failure to file the transcript. Morse understood that check was intended

         2Wenevertheless found Wright’s failure to affirmatively dismiss the appeal
constituted conduct prejudicial to the administration of justice in violation of DR 1–
102(A)(5). Wright, 758 N.W.2d at 231.
       3We found Weiland’s conduct violated rule 32:3.2 requiring reasonable efforts to

expedite litigation consistent with the client’s interests and constituted conduct
prejudicial to the administration of justice in violation of rule 32:8.4(d). Weiland, 862
N.W.2d at 637–38.
                                    20

to pay the court reporter. Morse had sufficient time to verify the check

had cleared and funds were available to pay the court reporter.        His

seven-week long failure to arrange payment for the transcript caused the

administrative dismissal of the appeal his clients had chosen to file. In

that respect, Morse “conscious[ly] . . . disregard[ed] the responsibilities

[he] ow[ed] to a client.” Van Ginkel, 809 N.W.2d at 102. We agree with

the commission’s finding that Morse violated rule 32:1.3.

      C. Conduct Prejudicial to the Administration of Justice. The

commission found Morse violated rule 32:8.4(d), which states, “It is

professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice.”    Iowa R. Prof’l Conduct

32:8.4(d).   “[A]n attorney representing a client violates rule 32:8.4(d)

when his misconduct results in additional court proceedings or causes

court proceedings to be delayed or dismissed.” Rhinehart, 827 N.W.2d at

180. In Weiland, we held that “[w]hen an attorney’s failure to comply

with appellate deadlines results in an administrative dismissal, his

actions are prejudicial to the administration of justice.” 862 N.W.2d at

638 (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 796
N.W.2d 910, 914 (Iowa 2011)). We reiterated that “[o]ur case law makes

it clear that an attorney cannot use a default notice to dismiss an appeal

in lieu of the attorney’s obligation to comply with our appellate rules.”

Id. (quoting Wright, 758 N.W.2d at 231).

      Unlike the attorneys in Wright and Weiland, Morse filed a motion

to withdraw that sought additional time for his clients to obtain

substitute counsel and pay for the transcript. But if Morse had simply

paid the $1400 to Hayes to prepare the transcript when the check

cleared in early January, the administrative dismissal would have been

avoided. Instead, his filing in mid-January led the clerk to believe the
                                         21

lack of a transcript was attributable to the Stephensons’ nonpayment.

That was the reason given for the administrative dismissal a month later.

Morse did nothing to correct the record or reinstate the appeal. We agree

with the commission that Morse violated rule 32:8.4(d).

       IV. Sanction.

       Morse violated four disciplinary rules by committing misconduct

that resulted in dismissal of an appeal his clients had chosen to pursue.

The commission recommends we publicly reprimand Morse. We give the

commission’s recommendation respectful consideration, but may impose

a greater or lesser sanction.       Id. at 635.     We consider several factors,

including

       the nature of the violations, the attorney’s fitness to continue
       in the practice of law, the protection of society from those
       unfit to practice law, the need to uphold public confidence in
       the justice system, deterrence, maintenance of the
       reputation of the bar as a whole, and any aggravating or
       mitigating circumstances.

Silich, 872 N.W.2d at 192 (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Clarity, 838 N.W.2d 648, 660 (Iowa 2013)).

       Morse, denying any ethical violation, seeks dismissal of the

charges against him. The Board did not recommend a specific sanction

in its appellate brief but asked us to consider the harm to Morse’s client,

his failure to admit the wrongfulness of his conduct, his prior

disciplinary record, his experience, and the multiple rule violations as

aggravating factors.        At oral argument, the Board urged that a

suspension would be an appropriate sanction. 4



        4The    Board never sought revocation and never charged Morse with
misappropriating or converting client or third-party funds for personal use without a
colorable future claim. See Iowa Ct. R. 36.8. Accordingly, revocation is not warranted
legally or factually.
                                    22

      Morse’s twenty-six years of experience in debtor/creditor work,

including appeals, is an aggravating factor. See Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Wagner, 599 N.W.2d 721, 730 (Iowa 1999)

(“Sixteen years in the practice with a heavy emphasis in real estate

transactions tell us that Wagner should have known better.”).

      Prior discipline can be an aggravating factor.     Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Said, 869 N.W.2d 185, 194 (Iowa 2015)

(considering a prior private admonition for similar conduct). Morse has

received three private reprimands during his twenty-six years of

practicing law. He was privately admonished in 1999 for overcharging a

client for a transcript. In 2006, he was privately admonished for failing

to file a lawsuit within the statute of limitations after the client reneged

on payment obligations. In 2002, Morse received a private admonition

based on his failure to comply with appellate deadlines that resulted in

dismissal of an appeal for want of prosecution. That admonition is an

aggravating factor here because it reminded Morse that failing to follow

court deadlines to prosecute a client’s appeal violates our disciplinary

rules. Although “ ‘[p]rivate reprimands are not discipline,’ they provide

notice of deficiencies in regards to particular ethical requirements by

attorneys.”   Said, 869 N.W.2d at 194 (alteration in original) (quoting

Van Ginkel, 809 N.W.2d at 110); see also Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 589 (Iowa 2011) (collecting

cases considering prior admonitions as an aggravating factor).

      Client harm is an aggravating factor, but we discern only minimal

client harm here—the lost opportunity to proceed with the appeal. Morse

testified he believed the appeal had merit. That is true as to the district

court’s math error of $1708.    The Board made no showing the appeal

could obtain greater relief. No legal error was identified in the district
                                   23

court’s ruling, and the court’s factual findings made in the bench trial

are binding on appeal when supported by substantial evidence. Iowa R.

App. P. 6.904(3)(a). The district court made credibility findings adverse

to the Stephensons and was entitled to believe the testimony of the

lienholders to support the amounts awarded. Losing the appeal on the

merits would expose the Stephensons to additional liability for the

lienholders’ appellate attorney fees and costs. Dismissal of the appeal

avoided further attorney fees and saved the $1400 cost of the transcript.

The Stephensons admittedly owed Morse more than that amount in past

due fees and thereby benefited by that sum when it was used to pay

down what they owed him.          Morse was entitled to withdraw for

nonpayment of his remaining fees, and given the Stephensons’ payment

history, we are skeptical they would have secured new counsel without a

retainer.   The commission understandably made no finding of client

harm when it recommended a public reprimand.

      We next discuss mitigating factors.    Morse cooperated with the

Board. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGinness, 844
N.W.2d 456, 467 (Iowa 2014) (noting that cooperating with the

disciplinary board can be a mitigating factor). Morse’s long history of

volunteer service is another mitigating factor. See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Schall, 814 N.W.2d 210, 215 (Iowa 2012) (noting

community service as a mitigating factor). Morse grades bar exams every

year, and he takes bankruptcy cases from the Volunteer Lawyers Project

annually. He regularly volunteers at a booth that gives free legal advice

for Alcoholics Anonymous and Narcotics Anonymous participants on

debtor/creditor or landlord/tenant issues. Morse is also the president of

the Family Promise of Greater Des Moines homeless shelter.
                                          24

       We next consider our precedent to determine the appropriate

sanction.     “We strive to maintain consistency with our prior cases.”

Silich, 872 N.W.2d at 192.         Regarding the due-diligence violation, our

cases have imposed sanctions ranging from a public reprimand to a six-

month suspension. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lemanski,

841 N.W.2d 131, 134 (Iowa 2013) (collecting cases).                         “[N]eglect

compounded with other misconduct generally moves the sanction

towards the higher range.” Id.

       We have publicly reprimanded counsel whose misconduct fell short

of neglect or lack of diligence but was nevertheless prejudicial to the

administration of justice when the lack of a transcript led to the

administrative dismissal of the appeal.          Weiland, 862 N.W.2d at 643; 5

Wright, 758 N.W.2d at 231. In Iowa Supreme Court Attorney Disciplinary

Board v. Tompkins, we imposed a public reprimand when the attorney

allowed an appeal to be administratively dismissed and neglected a

different client’s case. 733 N.W.2d 661, 667–68, 670 (Iowa 2007).

       When neglect results in the dismissal of multiple appeals, we

generally impose a harsher sanction.           In Iowa Supreme Court Attorney

Disciplinary Board v. Hoglan, we suspended an attorney’s license for
thirty days for failing to prosecute four appeals, which led to their

administrative dismissal.       781 N.W.2d 279, 282–83, 287 (Iowa 2010).

The attorney had recently been publicly reprimanded for similar conduct.

Id. at 286–87.      We imposed the same sanction in Dolezal, noting the

attorney permitted two appeals to be administratively dismissed.                  796




       5One  justice dissented, concluding that Weiland’s prior disciplinary record and
forty prior delinquency notices from the supreme court clerk warranted a thirty-day
suspension. Weiland, 862 N.W.2d at 643 (Wiggins, J., dissenting).
25
N.W.2d at 922–23. That case also involved the neglect of two other client

matters and trust account violations. Id. at 920.

      Our rules for safekeeping property overlap with trust account

violations.

             Sanctions for trust account and accounting violations
      span from “a public reprimand when the attorney, in an
      isolated instance, failed to deposit funds into his trust
      account because he believed the fees to be earned” to
      “suspensions of several months where the violations were
      compounded by severe neglect, misrepresentation, or failure
      to cooperate.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cross, 861 N.W.2d 211, 225

(Iowa 2015) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808
N.W.2d 431, 442 (Iowa 2012)). In Nadler, we suspended an attorney for

a year for disciplinary violations involving his wrongful assertion of an

attorney lien on funds the client tendered to pay a third-party debt, but

that suspension was also based on other violations, including a criminal

conviction for assault, neglect in four probate matters, and failure to

cooperate with the disciplinary authorities. 445 N.W.2d at 362.

      We have imposed suspensions when the trust account violations

are coupled with other violations.      In Iowa Supreme Court Attorney
Disciplinary Board v. Vilmont, our court imposed a thirty-day suspension

for an attorney who charged and collected an unreasonable fee and failed

to provide a timely accounting when he withdrew the fee. 812 N.W.2d
677, 679–80 (Iowa 2012).     We focused on his “unethical minimum-fee

arrangement” to conclude a suspension was appropriate instead of a

public reprimand. Id. at 680. That is somewhat analogous to Morse’s

misuse of the lien provision in his fee agreement to pocket funds his

clients entrusted to him to pay the court reporter for the transcript

required for their appeal.
                                    26

      We consider whether the attorney has a colorable claim to the fees.

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 62

(Iowa 2009). For example, in Casey, an attorney prematurely withdrew a

probate fee and failed to deposit the fee into the trust account, among

numerous other violations involving neglect and misrepresentation. Id.

We noted that the attorney “had a colorable claim to these fees, once the

estate was closed.” Id. We determined that the premature payment did

not require the harshest sanction in light of his colorable claim to the

funds.   Id.   Here, Morse clearly had a colorable present claim to the

$1400—he was owed more than that in past-due legal fees.

      In Iowa Supreme Court Attorney Disciplinary Board v. Ries, the

attorney represented a client in a marital dissolution. 812 N.W.2d 594,

595 (Iowa 2012). After the divorce was finalized, the client overpaid his

attorney fees by $500.    Id.   Ries failed to refund the overpayment for

more than a year due to his own financial difficulties. Id. at 596. We

characterized the situation as “the somewhat unique circumstances of an

attorney being accidentally overpaid for the services already rendered.”

Id. at 597. In crafting a sanction, we noted the isolated nature of the

misconduct, the lack of misrepresentation or dishonesty, and the lack of

significant other ethical lapses. Id. at 598. However, we noted that the

attorney was not entitled to the money. Id. We held that a thirty-day

suspension was appropriate. Id. at 599; see also Boles, 808 N.W.2d at

442–43 (imposing thirty-day suspension for misconduct involving four

clients, including failing to return unearned legal fees and improperly

retaining disputed property).

      On balance, we conclude a thirty-day suspension is appropriate

here to discourage lawyers from misdirecting funds entrusted to them for

a special purpose.
                                     27

      V. Disposition.

      We suspend Morse’s license to practice law with no possibility of

reinstatement for thirty days from the filing of this opinion.          This

suspension applies to all facets of the practice of law. See Iowa Ct. R.

34.23(3). Morse must comply with the notification requirements of Iowa

Court Rule 34.24. Costs of this action are taxed to Morse pursuant to

Iowa Court Rule 36.24. Unless the Board objects, Morse’s disciplinary

suspension shall automatically terminate after the thirty days on the

condition that he has paid the costs of this action. See id. r. 34.23(2).

      LICENSE SUSPENDED.

      All justices concur except Zager and Hecht, JJ., who concur

specially, and Wiggins, J., who concurs in part and dissents in part.
                                              28

                   #15–1502, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morse

ZAGER, Justice (concurring specially).

       I agree with the majority’s conclusion that Morse violated the Iowa

Rules of Professional Conduct and with the sanction imposed. As noted

by the majority, the Iowa Supreme Court Attorney Disciplinary Board

never alleged a misappropriation or conversion of client or third-party

funds for personal use without a colorable future claim. 6

       We have repeatedly held that it is imperative to the integrity of our

disciplinary proceedings that adequate notice of the charges must be

provided to an attorney, and the failure to do so is a violation of due

process. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Stoller, 879 N.W.2d
199, 222 (Iowa 2016); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Att’y Doe

No. 792, 878 N.W.2d 189, 201 (Iowa 2016); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Cepican, 861 N.W.2d 841, 844 (Iowa 2015); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Cross, 861 N.W.2d 211, 219 n.3

(Iowa 2015); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kelsen, 855
N.W.2d 175, 183 n.3 (Iowa 2014); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Nelson, 838 N.W.2d 528, 536 n.2 (Iowa 2013); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 379 n.3 (Iowa 2007). In

these cases, we have repeatedly declined to hear issues not charged by

the Board.

       In this case, Morse was not charged with misappropriation or

conversion of client funds, nor was the hearing before the Grievance

       6Iowa   Court Rule 36.8(1) provides,
       If the complainant intends to assert that a respondent misappropriated
       or converted client or third-party funds in violation of rule 32:1.15 or
       chapter 45 of the Iowa Court Rules, the complainant must specifically
       allege in its complaint the misappropriation or conversion for personal
       use without a colorable future claim.
Iowa Ct. R. 36.8
                                    29

Commission of the Supreme Court of Iowa conducted on this basis.

Morse was given no notice that the commission would consider such a

charge against him during his disciplinary proceedings. “[The] absence

of fair notice as to the reach of the grievance procedure and the precise

nature of the charges deprived petitioner of procedural due process.” In

re Ruffalo, 390 U.S. 544, 551, 88 S. Ct. 1222, 1226, 20 L. Ed. 2d 117,

123 (1968). In the absence of proper notice, the disciplinary proceedings

“become a trap when, after they are underway, the charges are

amended.” Id. at 552, 88 S. Ct. at 1226, 20 L. Ed. 2d at 122. While

Morse may have committed ethical violations other than those charged,

“it is incumbent on the Board to properly raise the alleged violations in

order to provide proper notice of the charges to the attorney. It must

then prove the violation by a clear preponderance of the evidence.”

Attorney Doe No. 792, 878 N.W.2d at 201. For this reason, I agree that

revocation was not an appropriate sanction for our consideration.

      I write separately to express my general agreement that it may be

time to reevaluate our approach to cases involving misappropriation and

conversion of funds as advocated by Justice Wiggins in his dissent.

However, this can only be done when there is a properly charged and

litigated case of alleged lawyer misappropriation or conversion of client or

third-party funds. The dichotomy of legal versus illegal stealing has long

troubled some members of the court and the bar. But this is not the

case where such a sea change in our disciplinary analysis should occur.

As with any dramatic change, we prefer to take a thoughtful and

incremental approach after a full development of the facts, arguments,

and law are completed. See, e.g., Miranda v. Said, 836 N.W.2d 8, 17–22

(Iowa 2013) (discussing the gradual-change approach to developing

contract and tort law).   Another approach that could be considered is
                                     30

rulemaking where all interested parties may give input into what

standards and analysis of discipline for lawyers should apply.   These

approaches provide fairness and justice to the Board and the lawyers in

this state. I think it is time to begin this discussion.

      Hecht, J., joins this special concurrence.
                                    31

               #15–1502, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morse

WIGGINS, Justice (concurring in part and dissenting in part).

      I agree with the majority’s conclusion that Morse violated the Iowa

Rules of Professional Conduct. However, I cannot agree with the way the

majority reached a sanction nor the result.

      In the past, our court has determined a sanction when an attorney

has misappropriated client’s funds by distinguishing between what I

label “legal stealing” and “illegal stealing.”   “Legal stealing” allows an

attorney to receive a lesser sanction when the attorney misappropriates a

client’s funds so long as the attorney has a colorable future claim to the

funds misappropriated. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Lubinus, 869 N.W.2d 546, 552 (Iowa 2015). However, if an attorney

commits “illegal stealing” and misappropriates funds without a colorable

future claim to the funds, we revoke that attorney’s license. Id.

      I believed the court developed this distinction because revocations

of an attorney’s license were ordinarily permanent. See Comm. on Prof’l

Ethics & Conduct v. Brodsky, 487 N.W.2d 674, 675 (Iowa 1992). This

distinction has never made sense to me, but I went along with it because

of the harshness of the sanction of revocation.      See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. McCann, 712 N.W.2d 89, 97 (Iowa 2006). The

time has come to drop the distinction between legal and illegal stealing

when sanctioning an attorney for misappropriating client funds. I reach

this conclusion for a number of reasons.

      First, the distinction between legal and illegal stealing is absurd. A

person who knowingly converts the property of another does not have the

character traits we want in a lawyer serving our citizens. Furthermore,

the criminal law of this state does not make such a distinction for that

very reason. If an independent contractor took money or property from
                                    32

his or her employer without the employer’s permission and at the end of

the relationship reduced the bill, the fact that the independent contractor

had a colorable future claim to the funds would not be a defense to a

charge of theft.   The legislature codified the claim-of-right defense.   It

provides,

            No person who takes, obtains, disposes of, or
      otherwise uses or acquires property, is guilty of theft by
      reason of such act if the person reasonably believes that the
      person has a right, privilege or license to do so, or if the
      person does in fact have such right, privilege or license.

Iowa Code § 714.4 (2015). By its terms, at the time the person takes,

obtains, disposes of, or otherwise uses or acquires property, the person

must believe he or she has a right to do so at the time the person takes,

obtains, disposes of, or otherwise uses or acquires property, not just a

colorable future claim to the property.         Moreover, Iowa Rule of

Professional Conduct 32:1.15 does not contain a claim of right or

colorable future claim allowing an attorney to take funds.       The clear

import of rule 32:1.15 is that property, including money, given to an

attorney is to be safeguarded by the attorney, to be used by the attorney

for the purpose for which it was given, and only earned by the attorney

after the attorney did the work to earn the fee. As the majority found,

and I agree, Morse misappropriated funds given to him for a transcript

by using the funds for his fee.

      Second, the application of the legal and illegal stealing dichotomy

undermines the purpose of rule 32:1.15. As an Iowa Law Review note

writer recently articulated,

           Iowa’s approach fails to effectuate the intent of the
      ABA. Because the Iowa Supreme Court overvalues flexibility
      and a particularized approach, the ABA values of uniformity
      and consistency are lost.      While exceptions to Iowa’s
      misappropriation rule, like the colorable-future-claim
                                    33
      defense and the ambiguous definition of misappropriation,
      allow the court to tailor sanctions to each case’s specific
      facts, these factors also lead to inconsistency in sanctions.
      As noted by the ABA, wide variance and inconsistency in
      sanctions, such as the sanctions imposed by the Iowa
      Supreme Court, may cause the public as well as those within
      the profession to “doubt . . . the efficiency and the basic
      fairness” of the disciplinary system.

             The Iowa Supreme Court must delve deep into the
      factual intricacies of every case that comes before it. With
      this approach, Iowa strives for “consistency in discipline
      cases by considering its treatment of lawyers in ‘similar’
      cases.” However, while it is true that the ABA values
      flexibility and a particularized approach may promote
      fairness, the extent of flexibility in Iowa’s approach may have
      the opposite effect. Case-by-case approaches like Iowa’s

            are often unsuccessful because the court[]
            disregard[s] seemingly similar cases, or cannot
            agree upon the factors that should be considered
            when assessing similarity, or do[es] not consider
            the same factors important from case to case.
            As a result, the quest for “similarity” is
            chimerical because it is often possible to find
            both similarities to and distinctions from earlier
            decisions, giving [the] court[] significant latitude
            to show that any case is “similar to” or “different
            from” previous cases.

      The result is a sense of arbitrariness, not evenhandedness.
      The widely varied case law in Iowa regarding sanctions for
      “seemingly similar” safekeeping violations demonstrates the
      failure of this approach.

Allison A. Schmidt, The Old Man and Rule 8.4(c): A Proposal for the

Adoption of Maryland’s Misappropriation Rule in Iowa, 101 Iowa L. Rev.

465, 491–92 (2015) (footnotes omitted) (first quoting Standards for

Imposing Lawyer Sanctions pt. I.A (Am. Bar Ass’n 1992); then quoting

Leslie C. Levin, The Emperor’s Clothes and Other Tales About the

Standards for Imposing Lawyer Discipline Sanctions, 48 Am. U.L. Rev. 1,

35, 36–37 (1998)). I wholeheartedly agree with this assessment.
                                          34

       Third, the rules governing the reinstatement of revoked attorneys

have changed.       We recently adopted Iowa Court Rule 34.25 allowing

revoked attorneys to reapply for reinstatement.              In applying this new

rule, we have readmitted a revoked attorney.               Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Reilly, 884 N.W.2d 761, 762 (Iowa 2016) (per curiam). 7

These changes make it easier for me to revoke the license of an attorney

who misappropriates funds from a client with a colorable future claim to

those funds.

       Finally, sanctions in this area have been disproportionately lower

than sanctions for other actions. For example, in Iowa Supreme Court

Attorney Disciplinary Bd. v. Taylor, ____ N.W.2d ____, ____ (Iowa 2016), we

suspended the license of an attorney for six months when she failed to

file her tax returns for ten years. Incredibly, some members of the Morse

majority here in Taylor urged a one-year suspension.                       Id. at ___

(Waterman, J., dissenting). In Taylor, the attorney caused no harm to a

client. Nevertheless, here, where the attorney converts his clients’ funds

and causes harm to those clients, the attorney gets a shorter suspension.

       Accordingly, I would not use the distinction between legal and

illegal stealing to determine the proper sanction. Rather, I would apply

the objective criteria of the ABA’s Standards for Imposing Lawyer




        7It is interesting to note, in the case revoking Reilly’s license the commission

recommended a suspension of three years. See Iowa Supreme Ct. Att’y Disciplinary Bd.
v. Reilly, 708 N.W.2d 82, 82 (Iowa 2006). There, Reilly caused no harm to his client,
but avoided harming his client by perpetrating a check-kiting scheme to pay his client
the money he misappropriated.           Id. at 82, 85.   In spite of the commission’s
recommendation, we revoked his license. Id. at 85. Had we applied the ABA’s
Standards for Imposing Lawyer Sanctions (1992), we would have probably followed the
commission’s recommendations.
                                          35

Sanctions (1992). At least twenty-eight states have used the American

Bar Association’s standards when imposing discipline. 8

       In situations involving an attorney’s failure to preserve a client’s

property, the standards provide,

       4.1 Failure to Preserve the Client’s Property

              Absent aggravating or mitigating circumstances, upon
       application of the factors set out in 3.0, the following
       sanctions are generally appropriate in cases involving the
       failure to preserve client property:

              4.11 Disbarment is generally appropriate when a
              lawyer knowingly converts client property and causes
              injury or potential injury to a client.

              4.12 Suspension is generally appropriate when a
              lawyer knows or should know that he is dealing
              improperly with client property and causes injury or
              potential injury to a client.

       8In re Disciplinary Matter Involving Schuler, 818 P.2d 138, 139 (Alaska 1991); In
re Fioramonti, 859 P.2d 1315, 1320 (Ariz. 1993); In re Fischer, 89 P.3d 817, 819–20
(Colo. 2004); Office of Chief Disciplinary Counsel v. Skyers, No. CV106010993S, 2010
WL 5188432, at *3 (Conn. Super. Ct. Nov. 30, 2010); In re Steiner, 817 A.2d 793, 796
(Del. 2003) (per curiam); In re Swindall, 468 S.E.2d 372, 372–73 (Ga. 1996) (per
curiam); Office of Disciplinary Counsel v. Au, 113 P.3d 203, 217 (Haw. 2005) (per
curiam); In re Burchett, 630 N.E.2d 205, 206 (Ind. 1994) (per curiam); In re Matney, 811
P.2d 885, 887 (Kan. 1991) (per curiam); Anderson v. Ky. Bar Ass’n, 262 S.W.3d 636,
639 (Ky. 2008); In re Cardenas, 60 So. 3d 609, 613 (La. 2011) (per curiam); In re Bulger,
No. 2013–14, 2013 WL 7876129, at *2 (Mass. State Bar Disciplinary Board Dec. 4,
2013); Att’y Grievance Comm’n of Md. v. West, 836 A.2d 588, 597 (Md. 2003); Grievance
Adm’r v. Lopatin, 612 N.W.2d 120, 123 (Mich. 2000); In re Disciplinary Action Against
Rooney, 709 N.W.2d 263, 270 (Minn. 2006) (per curiam); Stegall v. Miss. Bar, 618
So. 2d 1291, 1295 (Miss. 1993) (en banc); In re Forck, 418 S.W.3d 437, 442 (Mo. 2014)
(en banc); In re Discipline of Hatcher, No. 68702, 2016 WL 3309678, at *2 (Nev.
June 14, 2016); In re Wolterbeek’s Case, 886 A.2d 990, 993 (N.H. 2005); In re Yalkut,
176 P.3d 1119, 1127 (N.M. 2008) (per curiam); Cleveland Bar Ass’n v. Briggs, 728
N.E.2d 1049, 1051 (Ohio 2000) (per curiam) (Cook, J., dissenting); In re Conduct of
Koliha, 9 P.3d 102, 104 (Or. 2000) (en banc) (per curiam); In re Pier, 561 N.W.2d 297,
299 (S.D. 1997); Bailey v. Bd. of Prof’l Responsibility, 441 S.W.3d 223, 234 (Tenn.
2014); In re Cassity, 875 P.2d 548, 550 (Utah 1994); In re Strouse, 34 A.3d 329, 334
(Vt. 2011) (per curiam); In re Burgess, No. 92–00–1493, 1992 WL 811107, at *4 (Va.
State Bar Disciplinary Board Nov. 24, 1992); In re Disciplinary Proceeding Against
Haley, 126 P.3d 1262, 1269 (Wash. 2006); Bd. of Prof’l Responsibility v. Abraham, 376
P.3d 483, 487 (Wyo. 2016). Other states have modeled their standards for imposing
discipline after the ABA’s standards. See, e.g., In re Disciplinary Action Against
Kirschner, 793 N.W.2d 196, 201 (N.D. 2011) (per curiam).
                                      36
              4.13 Reprimand is generally appropriate when a
              lawyer is negligent in dealing with client property and
              causes injury or potential injury to a client.

              4.14 Admonition is generally appropriate when a
              lawyer is negligent in dealing with client property and
              causes little or no actual or potential injury to a client.

Standards for Imposing Lawyer Sanctions § 4.1 (Am. Bar Ass’n 1992).

      The standards recognize the following factors as aggravating and

mitigating:

      9.0 Aggravation and Mitigation

      9.1 Generally

              After misconduct has been established, aggravating
              and mitigating circumstances may be considered in
              deciding what sanction to impose.

      9.2 Aggravation

              9.21 Definition.     Aggravation     or      aggravating
              circumstances are any considerations or factors that
              may justify an increase in the degree of discipline to be
              imposed.

              9.22 Factors which may be considered in aggravation.

                    Aggravating factors include:

                    (a) prior disciplinary offenses;

                    (b) dishonest or selfish motive;

                    (c) a pattern of misconduct;

                    (d) multiple offenses;

                    (e) bad faith obstruction of the disciplinary
                    proceeding by intentionally failing to comply
                    with rules or orders of the disciplinary agency;

                    (f) submission     of   false evidence,    false
                    statements, or other deceptive practices during
                    the disciplinary process;

                    (g) refusal to acknowledge wrongful nature of
                    conduct;
                             37
           (h) vulnerability of victim;

           (i) substantial experience in the practice of law;

           (j) indifference to making restitution;

           (k) illegal conduct, including that involving the
           use of controlled substances.

9.3 Mitigation

     9.31 Definition.      Mitigation      or      mitigating
     circumstances are any considerations or factors that
     may justify a reduction in the degree of discipline to be
     imposed.

     9.32 Factors which may be considered in mitigation.

           Mitigating factors include:

           (a) absence of a prior disciplinary record;

           (b) absence of a dishonest or selfish motive;

           (c) personal or emotional problems;

           (d) timely good faith effort to make restitution or
           to rectify consequences of misconduct;

           (e) full and free disclosure to disciplinary board
           or cooperative attitude toward proceedings;

           (f) inexperience in the practice of law;

           (g) character or reputation;

           (h) physical disability;

           (i) mental disability or chemical dependency
           including alcoholism or drug abuse when:

                 (1) there is medical evidence that the
                 respondent is affected by a chemical
                 dependency or mental disability;

                 (2) the chemical dependency or mental
                 disability caused the misconduct;

                 (3) the respondent’s recovery from the
                 chemical dependency or mental disability
                                     38
                          is demonstrated by a meaningful and
                          sustained       period of successful
                          rehabilitation; and

                          (4) the recovery arrested the misconduct
                          and recurrence of that misconduct is
                          unlikely.

                   (j) delay in disciplinary proceedings;

                   (k) imposition of other penalties or sanctions;

                   (l) remorse;

                   (m) remoteness of prior offenses.

      9.4 Factors which are neither aggravating nor mitigating.

             The following factors should not be considered as
             either aggravating or mitigating:

             (a) forced or compelled restitution;

             (b) agreeing to the client's       demand      for   certain
             improper behavior or result;

             (c) withdrawal of complaint against the lawyer;

             (d) resignation prior to completion of disciplinary
             proceedings;

             (e) complainant's recommendation as to sanction;

             (f) failure of injured client to complain.

Id. §§ 9.0–9.4. Applying these factors, the majority should reexamine its

sanction under standard 4.11.

      Morse knowingly converted the funds and caused client harm. As

the Board set forth in its brief,

            [Morse] testified that he believed the Stephenson’s
      appeal had merit. In the end however the appeal was
      dismissed based on [Morse]’s misconduct. He failed to
      forward the Stephenson’s $1,400 payment to the court
      reporter in a timely manner.        In fact, he testified he
      purposefully held the funds in his trust account because the
      Stephensons had not paid their legal fees. Additionally,
      [Morse] had the opportunity and did nothing to bring to the
                                    39
      Court’s attention the error in its dismissal order stating the
      Stephenson’s $1,400 check had been returned for non-
      sufficient funds.

            Respondent’s misconduct directly harmed the
      Stephenson’s because their appeal was dismissed and they
      were forever barred from challenging the trial court’s ruling.
      As the Stephensons stated in their complaint affidavit to the
      board, “Unfortunately because Dave Morse did not send the
      money to the court reporter, the case was dismissed by the
      Iowa Supreme Court and we had to pay more to these two
      other companies then (sic) we owed by thousands.”

      The majority says there was harm to the client, but it is minimal

and for this reason, Morse should only get a light suspension. I disagree.

Losing the right to appeal is great harm.         The right to appeal is

fundamental to due process of law.       The majority also concedes the

district court made a math error of $1708 and acknowledges that

amount would be recoverable on an appeal, but then offsets that amount

against the cost of the transcript. What the majority does not realize is

that if the Stephensons were successful on appeal, we would assess the

costs of the appeal, including the cost of the transcript, against the other

side. Additionally, $1708 may not mean much to the majority, but to

persons in the Stephensons’ financial situation it is a great sum of

money.

      If the majority would use the objective factors of the ABA’s

Standards for Imposing Lawyer Sanctions, the sanction against Morse

would surely be more than a thirty-day suspension. The court should

stop using the legal and illegal stealing dichotomy when sanctioning a

lawyer for conversion. For these reasons, I dissent as to the sanction.